DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are pending.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16 in the reply filed on 10/05/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 2, 5-12, and 16 are objected to because of the following informalities:  it is suggested to replace the brackets used in claims 2, 5, 6, and 9 with parenthesis as appropriate.  The brackets would lead to confusion later in prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 recite the limitation "said polymer (VDFC)" in line 2 in both claims.  There is insufficient antecedent basis for this limitation in the claim.  copolymer of VDF (polymer (VDFc)) is not recited until claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy (US 5,880,204).
Regarding claims 1 and 6-8, McCarthy discloses a process for producing a semicrystalline polymeric composition comprising a) reacting, in the presence of a radical initiator, at least two comonomer units which may include vinylidene fluoride.  The first step occurs in the presence of water.  Then, reacting, in the presence of the first copolymer, water, a radical initiator, at least one cure site provider, and at least two comonomer units which can rd and 4th charges and acrylic acid.
Regarding claims 9-10 and 16, McCarthy discloses other monomers include chlorotrifluoroethylene, tetrafluoroethylene, hexafluoropropene, 1,2-difluoroethylene, 1,2-chlorodifluoroethylene, 1-chloro-1-fluoroethylene, perfluoro(propyl vinyl ether); perfluoro(1,3-dioxole), perfluoro(2,2-dimethyl-1,3-dioxoloe), ethylene, propylene, isobutylene (C4/L16-39).  As shown in Example 1, vinylidene fluoride is copolymerized with chlorotrifluoroethylene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 5,880,204) as applied to claim 1 above.
Regarding claim 2, McCarthy discloses the first copolymer is present in an amount of from about 5 to about 80 wt% (C6/L53-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the amount of the conversion of the vinylidene fluoride which may be both present in the first copolymer and the second copolymer in order to adjust the crystallinity as amount amorphous character the copolymer has (C6/L43-52).
Regarding claim 3, McCarthy discloses the method as shown above in claim 1.  As discussed above in claim 1, the cure site provider, such as 2-acrylamido-2-methylpropanesulfonic acid (has a vinyl group and one sulfonic acid) (C6/L37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose 2-acrylamido-2-methylpropanesulfonic acid as the cure site provider since such monomers are functional equivalents for the cure site provider.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 5,880,204) as applied to claim 1 above in view of Durali (US 2013/0150519 A1).
Regarding claim 4, McCarthy discloses the method as shown above in claim 1. McCarthy teaches the cure site provider includes methacrylic acid or acrylic acid (C6/L1-37)..
	However, McCarthy does not disclose wherein compound (A) complies with the following formula (A-1):
RO-S(=O)2-R1-CH=CH2 (A-I) wherein R is a hydrogen atom, an ammonium ion or an alkaline metal ion; R1 is a sigma bond or an alkyl chain comprising from 1 to 3 carbon atoms.  Durali teaches acid-functionalized monomer such vinyl sulfonic acid [0008].  Durali is concerned with methods of polymerizing fluoromonomers [0001].  the order in which the polymerization components are assembled may be varied [0042].  McCarthy and Durali are analogous art concerned with the same field of endeavor, namely polymerization of fluorinated monomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the vinyl sulfonic acid per the teachings of Durali since no fluorosurfactant is needed in the polymerization which is also the objective of McCarthy [0006].  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 5,880,204) as applied to claim 6 above in view of Lo (US 3,178,399).
Regarding claim 11, McCarthy discloses the method as shown above in claim 6.  McCarthy discloses the firs copolymer is a semicrystalline material (C4/L5-15).  The second copolymer is amorphous (C5/L4-28).
	However, McCarthy does not disclose polymer (VDF) comprises from 0.05 to 14.5 mol% of recurring units derived from at least one monomer (F), with respect to the total moles of .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 5,880,204) as applied to claim 1 above in view of Durali (US 2009/0221776 A1).
Regarding claim 13, McCarthy discloses the method as shown above in claim 1.  McCarthy discloses although a stable aqueous dispersion of fluoropolymer particles can be obtained in the absence of any added dispersants, any commercially available surfactant may optionally be pre-charged or added batchwise during or subsequent to the onset of polymerization to further manipulate particle size, particle number and particle distribution (C10/L12-35).
	However, McCarthy does not disclose a polymer selected from the group consisting of polyether polymers, allyl polymers, and vinyl polymers is added either in step (I) or in step (II).    Durali teaches polymerization using one or more non-fluorinated surfactants selected form the group consisting of polyvinylphosphinic acid, polyacrylic acid, polyvinyl sulfonic acid, and salts .  

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Durali (US 9,434,837 B2).
Regarding claims 1, 3, and 5, Durali discloses a process for preparing a fluoropolymer in an aqueous reaction medium, comprising: a) forming an aqueous emulsion comprising at least one radical initiator, at least one acid-functionalized monomer or salt thereof, and at least one fluoromonomer, and b) initiating polymerization of the at least one fluoromonomer (C1/L39-45).  The fluoromonomer includes vinylidene fluoride (C3/L39-46).  An additional amount of acid-functionalized monomer may be fed to the reactor during the reaction (C6/L16-22).  The fluoromonomer is then fed into the reactor at a rate which provides an essentially constant pressure (C6/L23-29).  As shown in Example 1, additional amount of vinylidene fluoride is added.  The order in which the polymerization components are assembled may be varied (C6/L16-22).   
However, Durali does not disclose contacting said mixture (M2) with at least a first portion of at least one acid-functionalized compound (a), or the corresponding alkali metal, alkaline earth metal or ammonium salt of such compound (a), thus providing a third mixture (M3).  It would be expected similar properties would be expected with the acid-functionalized monomer being used even if a small amount is used in the initial charge.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP § 2144.04 (IV) (C).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abusleme (US 2010/0133482 A1) teaches a linear semi-crystalline copolymer comprising units derived from VDF and at least one hydrophilic (meth)acrylic monomer.
Aten (US 2010/0036053 A1) teaches aqueous polymerization process for the manufacture of a fluoropolymer.
Carella (US 10,968,362 B2) teaches a fluorosurfactant free aqueous dispersion of an acrylic-modified vinylidene fluoride polymer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767